Citation Nr: 1506062	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-30 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1988 to December 1991.  He died in 2010.  The appellant is the guardian of his surviving minor child.  In February 2013, she withdrew her request for a Board hearing.


FINDINGS OF FACT

1.  The Veteran died in January 2010 with the cause of his death listed as glioblastoma multiforme with an onset of 4 months.

2.  At the time of the Veteran's death, service connection was in effect for a seizure disorder rated as 20 percent disabling. 

3.  The Veteran's death was not the result of a service-connected disorder, nor did his service-connected seizure disorder contribute substantially or materially to his death.


CONCLUSION OF LAW

A disability incurred in active service did not contribute substantially or materially to cause the Veteran's death. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, a causal connection must be shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In adjudicating a claim, the Board determines whether the weight of the evidence supports the claim or, whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran died in January 2010.  The death certificate lists the cause as glioblastoma multiforme diagnosed four months prior.  At the time of his death, service connection was in effect for a seizure disorder (posthumously granted).  The appellant contends that the Veteran's death was due to a glioblastoma multiforme, or brain tumor, that was caused by his exposure to environmental hazards during service in the Persian Gulf.  She maintains that his exposure to oil well fires was during his service aboard ship in the Gulf and that he once made landfall in an area that was directly affected by smoke plumes from oil well fires in Kuwait.  In the alternative, she asserts that glioblastoma multiforme was secondary to his service-connected seizure disorder.  

Therefore, the Board will address two questions: whether the disorder that caused the Veteran's death (glioblastoma multiforme) is service connected, and whether his service-connected disability (seizure disorder) caused his death.

Turning first to the issue of whether the Veteran's brain tumor should be service-connected, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  

The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran died of a brain tumor, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.   

Service connection may also be established with certain chronic diseases, including malignancies of the brain, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In this case, service treatment records are negative for a brain tumor in service or any symptoms reasonably attributed thereto.  Of note, a June 1991 MRI of the brain was normal.  Post-service medical evidence reflects that the Veteran was not diagnosed with a brain tumor until 2009, nearly two decades after his separation from active service.  At the time of diagnosis in late 2009, he complained of headaches.  Prior to that time, he was treated for a myriad of complaints, including a long-standing seizure disorder, cough and cold, pink eye, asthma, elbow pain, arthritis, and seasonal allergies, but not the type of headaches that were associated with his brain tumor.  Therefore, the medical evidence does not show an in-service onset, symptoms within a year of discharge, or continuity of symptoms since service.

As part of the current claim, a medical opinion was obtained in June 2012 from a VA neurologist.  He opined that it was less likely than not that the Veteran's glioblastoma multiforme was related to service.  He based his opinion on the Veteran's typical presentation and course of glioblastoma multiforme.  He described glioblastoma multiforme as a rapidly growing brain tumor with a survival rate of 9 months.  As a rationale, the examiner opined that there was a latency of at least 14 years between the Veteran's service and the diagnosis of glioblastoma multiforme.  He explained that the Veteran's 2005 MRI did not show a tumor and his neurologic examinations over time did not show evidence of localized brain dysfunction.  The examiner considered the time period of the Veteran's development, potential toxic exposures, and latency.

Specifically, the examiner reviewed a 2009 medical article submitted by the appellant entitled "Neurological Mortality Among U.S. Veterans of the Persian Gulf War: 13-Year Follow-Up."  The examiner noted that the study followed Persian Gulf War veterans who had potentially harmful exposures and the excess brain tumor mortality was predominately from two or more days of chemical compound exposure from Khamisiyah and statistically not clearly related to oil well fire smoke.  The examiner noted that the Veteran did not have either exposure or any other exposure epidemiologically associated with developing a brain tumor.

A reasonable reading of his opinion is that the diagnosis of glioblastoma multiforme was made close in time to the Veteran's death, nearly 18 years after separation from service and that the medical article did not support the proposition that oil well fire smoke caused his brain tumor.  Given that the service treatment records are negative for complaints of, treatment for, or a diagnosis of a brain tumor or any symptoms reasonably attributed thereto, continuity of symptomatology associated with the brain tumor were not shown, the absence of a medical nexus between service and the brain tumor, and the absence of symptoms within one year of discharge, service connection is not warranted for the brain tumor that caused the Veteran's death.

Next, the Board will address whether the Veteran's service-connected disability (seizure disorder) caused his death.  In finding that it did not, the Board again turns to the June 2012 neurologist's opinion.  The examiner explained that while a seizure was often the first symptom that brought a glioblastoma multiforme to medical attention (the contemporaneous evidence shows that it was headaches in this case), there was no evidence that seizures cause glioblastoma multiforme.  He also stated that he was unaware of any epidemiological data showing an increased incidence of glioblastoma multiforme in patients with epilepsy or any hypothesized pathophysiologic mechanism by which seizures could cause a glioblastoma multiforme.  This evidence weighs strongly against the claim that the Veteran's service-connected seizure disorder caused his glioblastoma multiforme.

To the extent that the appellant asserts a causal relationship between the Veteran's glioblastoma multiforme and his seizure disorder, she is not shown to have the knowledge, training, or expertise to render such an opinion and her lay opinion has little probative value as to such a complex medical question.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

The appellant also asserts that the Veteran was exposed to oil fires during his service aboard ship in the Gulf and that he made landfall on one occasion in Jebel Ali and was exposed to smoke plumes from the oil well fires set in Kuwait to the north.  The Board notes, however, that the distance between Jebel Ali and Kuwait is 529 miles.  While it is beyond the scope of the Board's expertise to determine the level of exposure to smoke plumes at such a distance, it is reasonable to conclude that, even if exposed, the Veteran was some distance from direct exposure.  Further, the medical expert specifically considered the Veteran's exposure to oil fires and found that it did not cause his brain tumor.

Moreover, the Veteran's personnel records indicate that he had one year and nine months of sea service, but was not deployed after December 1990 when he was put on limited duty status.  On his October 2009 application for compensation benefits, he reported that he was not stationed in the Gulf after August, 1990.  This is relevant because as a matter of historical record, the Kuwaiti oil fires were started in January and February 1991, and the first well fires were extinguished in early April 1991, with the last well capped in November 1991.  By the Veteran's own statements, this was well after he left the Gulf in August 1990.  This further diminished the contention that he had significant exposure to oil well fires.

Next, as noted above, the appellant submitted a copy of a 2009 medical article titled "Neurological Mortality Among U.S. Veterans of the Persian Gulf War: 13-Year Follow-Up" that concluded that the risk of death of brain cancer was not associated with 1991 Gulf War service in general, but that Gulf War veterans potentially exposed to nerve agents at Khamisiyah, Iraq, and to oil well fire smoke had an increased risk of mortality due to brain cancer.  However, this medical article is of limited probative value as it does not provide an assessment of the Veteran's specific clinical picture.  Further, as above, the medical expert specifically considered this article when rendering his opinion that the Veteran's brain tumor was not caused by oil well fires.

Next, the appellant submitted a prior Board decision granting service connection a glioblastoma multiforme dated from 2010.  Although the Board strives for consistency in issuing its decisions, previously-issued decisions will be considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of the appellate procedures and substantive law.  38 C.F.R § 20.1303. 

Nevertheless, in considering the 2010 case, it appears that the veteran there was stationed near the Khamisiyah demolition pit - the area discussed in the article - where nerve gas had been demolished (rather than on a ship), was exposed to very thick smoke from oil platforms (rather than exposed from 500+ miles away), and was exposed to depleted uranium ammunition residuals (which is not consistent with the facts here).  Therefore, while the Board has considered the 2010 decision, it is not binding and does not control the outcome of this appeal; rather, the facts of this particular case must be the determining factor.  And, as described above, the facts in this case do not support a grant of benefits.

Next, the Veteran's only service connected disability was a seizure disorder, and the Board has found that the disorder did not cause his glioblastoma multiforme, nor does the evidence show it otherwise caused or contributed substantially or materially to the Veteran's death.  Therefore, as a preponderance of the evidence is against granting service connection for cause of death, the benefit of the doubt doctrine does not apply, and the appeal is denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486 . 

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in April 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

In determining whether a medical opinion be obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained private treatment records.  A VA medical opinion pertinent to the issue on appeal was also obtained in September 2010. 

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the appellant nor her representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for cause of death is denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


